UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 95-30312
                           Summary Calendar


                             MARY DOLLIS,

                                                     Plaintiff-Appellant,


                                VERSUS


  ROBERT E. RUBIN, SECRETARY OF THE DEPARTMENT OF THE TREASURY,

                                                     Defendant-Appellee.




           Appeal from the United States District Court
               for the Eastern District of Louisiana
                             (93-CV-2940)
                           December 14, 1995




Before GARWOOD, WIENER, and PARKER, Circuit Judges.
PER CURIAM1:

      Plaintiff-appellant, Mary Dollis (“Dollis”), instituted suit

below   against   the   defendant-appellee,    the    Secretary   of   the


  1
   Local Rule 47.5.1 provides, in pertinent part: “The publication
of opinions that merely decide particular cases on the basis of
well-settled principles of law imposes needless expense on the
public and burdens on the legal profession.”     Pursuant to that
Rule, the Court has determined that this opinion should not be
published.

                                   1
Department of the Treasury (“Secretary”), Robert Rubin, asserting

numerous causes of action under Title VII, 42 U.S.C. § 2000e, et

seq.     The trial court granted the Secretary’s motion for summary

judgment as to all of Dollis’ claims that were properly before the

court.      Finding no error, we affirm.

                                          FACTS

       At   all    relevant      times    Dollis    was   employed    as    an   Equal

Employment Opportunity (“EEO”) Specialist in the southern region of

the U.S. Customs Service.                Her job classification was General

Service (“GS”) level 11.             In January, 1991, Dollis’ immediate

supervisor left the U.S. Customs Service after unsuccessfully

attempting        to   promote   Dollis    in     December    1989,   and   again   in

January, 1991.         For the remainder of 1991, Dollis functioned as an

EEO Specialist without a day to day supervisor.                   During that time

Dollis made several more requests for a promotion.                           She was

eventually given a temporary promotion to the GS-12 level for a 120

day period from August to December of 1991.                  However, at the end of

this temporary promotion Dollis returned to a GS-11 level.

       Dissatisfied with her GS-11 level, Dollis sought a desk audit2

in February of 1992, but was informed by the U.S. Customs Regional

Commissioner that the audit would have to wait until the new EEO

manager arrived.           Dollis then filed the first of four formal



              2
           In a desk audit, a Personnel Specialist interviews the
employee and his/her supervisor and determines (1) whether the
employee’s job description accurately depicts the work performed by
the employee, and (2) whether the job is classified at the proper
GS level.

                                            2
administrative complaints,3 which form the basis of this lawsuit.

The administrative complaints alleged that Dollis had been the

victim of racial and sexual discrimination and that she had been

retaliated against for entering the EEO complaint process.

      The issues certified in each administrative complaint by the

Treasury’s Regional Complaint Center (RCC) were as follows:

      1.   Complaint No. 92-2179

      Issue 1: Whether on February 18, 1992, the complainant,
      a GS-260-11, was harassed by the denial of a desk audit
      which restricted her promotional opportunities and upward
      mobility, because of her sex (female), her race (Black),
      or in retaliation for her involvement in the EEO
      complaints process, as a member of the Regional EEO
      staff.

      Issue 2: Whether on February 28, 1992, the complainant
      was denied attendance to a training conference,
      “Partnership for the Future”, because of her sex
      (female), her race (Black), or in retaliation for her
      involvement in the EEO complaints process, as a member of
      the Regional EEO staff.

      2.   Complaint No. 92-2232

      Issue 1: Whether on April 21, 1992, the complainant was
      given false information regarding the return of a self-
      nomination for an award for the Federal Women’s Program,
      in retaliation for filing a previous complaint of
      discrimination.

      Issue 2: Whether on April 21, 1992, the complainant was
      given false information regarding the APC code numbers to
      be used for allocation of travel funds, in retaliation
      for filing a previous complaint of discrimination.

  3
   Dollis’ brief references six administrative complaints, but the
appellee contends that only four of those complaints may be
properly considered on appeal. Because the disputed complaints
were not presented to the magistrate, we are not required to
consider them on appeal.     See Volkswagen of America, Inc. v.
Robertson, 713 F.2d 1151, 1166 (5th Cir. 1983)(appellate court
generally refuses to consider issues not raised below, unless the
newly raised issue concerns a pure question of law and a refusal to
consider it would result in a miscarriage of justice).

                                   3
       3.    Complaint No. 92-2246

       Issue 1: Whether on July 6, 1992, the complainant was
       harassed when she was informed of the requirement that
       the EEO Manager approve each handwritten document
       prepared by her, based on her sex (female), her race
       (black), or in her retaliation for her participation in
       the EEO complaints process.

       4.    Complaint No. 92-2246

       Issue 1: Whether on July 7, 1992, the complainant was
       harassed when a vendor was informed of an incorrect
       procurement procedure taken by her, because of her sex
       (female), her race (Black), or in retaliation for her
       participation in the EEO complaints process.

Each    of    the   RCC’s   letters   accepting          Dollis’      administrative

complaints stated:

       If you disagree with the issue of the complaint as set
       forth above you must notify me, in writing, no later than
       five (5) days of receipt of this letter. If you do not
       respond within that time and do not disagree with the
       matters to be investigated, I will proceed with the next
       step in the processing of this complaint.

Dollis      never   objected   to   the       issues   as    stated    by    the   RCC.

Consequently, we must assume that the issues were correctly framed.

       An EEO investigator conducted an investigation of all four

administrative complaints from July 27 to July 31, 1992.                            On

September 15, 1992, the RCC issued its proposed dispositions of the

four administrative complaints.           The RCC informed Dollis that her

allegations were not supported by the evidence and, therefore, the

RCC’s    proposed     dispositions    were        that      no   discrimination     or

retaliation occurred relative to any of her claims.                         Dollis was

informed of her appeal options.

       Dollis received a desk audit in February of 1993, almost one

year after the time that she initially requested it.                         The desk


                                          4
audit revealed that the work she was required to perform was

consistent with that of a GS-11 level employee.          Consequently,

Dollis was not promoted to the GS-12 level.

                         PROCEEDINGS BELOW

      On September 9, 1993, Dollis filed her complaint in district

court alleging numerous Title VII violations.       The portions of the

district court complaint relevant to this appeal alleged that

Dollis had been unlawfully discriminated against when she was

denied a promotion and unlawfully retaliated against in unspecified

ways.4   The parties then consented to proceed to trial of the

matter before a magistrate judge pursuant to 28 U.S.C. § 636(c).

      On March 3, 1995, the Secretary moved to dismiss Dollis’

lawsuit asserting two theories.         First, that the court lacked

jurisdiction over those matters in Dollis’ lawsuit for which she

sought relief but which she had not previously aired through the

agency’s administrative process.       Second, the remaining matters in

the complaint which had been administratively exhausted were either

moot and/or failed to comprise “adverse personnel actions”5, and


  4
   Dollis’ complaint also contained allegations other than
discrimination and retaliation, but her brief did not address those
other issues, all of which were dismissed by the magistrate. “We
liberally construe briefs in determining issues presented for
review; however, issues not raised at all are waived.” Carmon v.
Lubrizol Corp., 17 F.3d 791, 794 (5th Cir. 1994). Consequently, we
are unable to review the other allegations contained in Dollis’
complaint.
  5
   5 U.S.C. § 2000e-16 provides, in part:

      All personnel actions affecting employees . . . shall be
      made free from any discrimination based on race, color,
      religion, sex, or national origin. (emphasis added).

                                   5
therefore failed to state a claim for which the court could provide

a remedy under 42 U.S.C. § 2000e-16.               Dollis filed a lengthy

opposition to the Secretary’s motion on March 15, 1995.

     On March 21, 1995, the magistrate heard oral argument and

received evidence during the argument, she then converted the

Secretary’s motion to dismiss into a motion for summary judgment.

The magistrate found that none of the allegations contained in

Dollis’ administrative complaints          constituted “adverse personnel

actions”.     The magistrate also found that Dollis’ district court

complaint    contained   allegations      that    had    not   been   exhausted

administratively.        The    magistrate       subsequently    granted    the

Secretary’s motion for summary judgment as to all of Dollis’

claims.     Dollis timely perfected this appeal.

                                   ANALYSIS

     This    court   reviews    grants    of   summary    judgment    de   novo.

Fireman’s Fund Ins. Co. v. Murchison, 937 F.2d 204, 207 (5th Cir.

1991).    For purposes of determining whther the grant of summary

judgment was proper, we view the evidence presented to the trial

court in a light most favorable to the nonmovant.                     Hassan v.

Lubbock Indep. Sch. Dist., 55 F.3d 1075, 1078 (5th Cir. 1995).              The

magistrate granted the Secretary’s motion for summary judgment

based upon two grounds.        The first being that Dollis had failed to

administratively exhaust allegations contained in her district

court complaint, and second, that those issues which Dollis had

administratively exhausted were either moot and/or not cognizable

under Title VII.


                                      6
                     PREREQUISITES TO A TITLE VII ACTION

       The filing of an administrative complaint is ordinarily a

jurisdictional prerequisite to a Title VII action. Ray v. Freeman,

626 F.2d 439, 442 (5th Cir. 1980), cert. denied, 450 U.S. 997, 101
S. Ct. 1701, 68 L. Ed. 2d 198 (1981).              Because of this requirement,

we must examine Dollis’ complaint in light of the charges filed in

her administrative complaint in order to determine whether she

satisfied this jurisdictional prerequisite.                 A Title VII cause of

action

       may be based, not only upon the specific complaints made
       by the employee’s initial EEOC charge, but also upon any
       kind of discrimination like or related to the charge’s
       allegations, limited only by the scope of the EEOC
       investigation that could reasonably be expected to grow
       out of the initial charges of discrimination.

Fine    v.     GAF   Chemical   Corp.,       995 F.2d 576,    578   (5th   Cir.

1993)(quoting Fellows v. Universal Restaurants, Inc. 701 F.2d 447,

451 (5th Cir.), cert. denied, 464 U.S. 828, 104 S. Ct. 102, 78 L.

Ed. 2d 106 (1983)).

       Following the guidance provided by Fine and Fellows, we agree

with     the    magistrate’s     finding       that       Dollis   satisfied    the

jurisdictional prerequisite of filing an administrative complaint

prior to initiating a Title VII lawsuit only as to the following

claims:        (1)    Dollis was unlawfully denied a desk audit in

violation of Title VII, and (2) Dollis was unlawfully retaliated

against for filing administrative complaints, in violation of Title

VII.     Dollis’ other allegations were properly dismissed by the

magistrate for failing to satisfy the jurisdictional prerequisite

of filing an administrative complaint prior to initiating a Title

                                         7
VII lawsuit. Having determined which issues were properly included

in     Dollis’    complaint       we    must      next      determine    whether    the

magistrate’s grant of summary judgment to the Secretary on these

two issues was proper.           We will discuss Dollis’ retaliation claims

first.

                              RETALIATION AND TITLE VII

       A showing of three elements is required in order to make out

a prima facie case of retaliation:                    (1) the plaintiff engaged in

activity protected by Title VII;                (2) an adverse employment action

occurred;      and     (3)    there   was   a    causal     connection    between   the

participation in the protected activity and the adverse employment

action.     Barrow v. New Orleans S.S. Ass’n, 10 F.3d 292, 298 (5th

Cir. 1994)(citing Shirley v. Chrysler First, Inc., 970 F.2d 39, 42

(5th    Cir.     1992)).        There   can      be    no   question     that   Dollis’

retaliation claims satisfy the first element of the analysis,

filing an administrative complaint is clearly protected activity.

However, we agree with the magistrate’s finding that none of

Dollis’ retaliation complaints involved adverse personnel actions.

       Title     VII    was     designed    to     address     ultimate    employment

decisions, not to address every decision made by employers that

arguably might have some tangential effect upon those ultimate

decisions.        See Page v. Bolger, 645 F.2d 227, 233 (4th Cir.)(en

banc)(noting that Title VII discrimination cases have focused upon

ultimate employment decisions such as hiring, granting leave,

discharging, promoting, and compensating), cert. denied, 454 U.S.
892, 102 S. Ct. 388, 70 L. Ed. 2d 206 (1981).                       None of Dollis’


                                            8
administrative complaints, discussed supra, rise to the level of

ultimate employment decisions.               Consequently, the magistrate’s

grant of summary judgment as to Dollis’ retaliation claims was

correct.

                           DENIAL OF DESK AUDIT

     Dollis’ initial complaint alleged that on February 18, 1992,

she was unlawfully denied a desk audit because of her sex and/or

race,   and   that   the   denial   of       the   desk   audit   restricted   her

promotional    opportunities.        The       magistrate    also   granted    the

Secretary’s motion for summary judgment on this claim after finding

that the denial of a desk audit is not an actionable “adverse

personnel action” under Title VII.             Like Dollis’ other claims, the

denial of a desk audit is not the type of ultimate employment

decision that Title VII was intended to address. Therefore, we

affirm the magistrate’s grant of summary judgment on this issue as

well.

                                CONCLUSION

     Finding that none of the allegations properly before the

magistrate are cognizable under Title VII, we need not address

Dollis’ other points of error. Accordingly, the magistrate’s grant

of summary judgment to the Secretary is AFFIRMED.




                                         9